Citation Nr: 0934646	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right wrist/hand injury with post-operative 
repair of triangular fibrocartilage tear and reflex 
sympathetic dystrophy.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left wrist/hand injury with scapholunate 
ligament tear and reflex sympathetic dystrophy.

3.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain.

4.  Entitlement to a rating in excess of 10 percent for a 
left ankle strain, with weakness and ligament instability.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle strain. 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne 
on the back, chest, thighs, scalp and neck. 
 
9.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 
1996.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009. A transcript of the hearing is of record.  

The issues of an increased rating for a left ankle strain, 
bilateral hearing loss, and hemorrhoids, and new and material 
claims for a right ankle strain and acne, as well as a claim 
for TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout the rating period on appeal, a right 
wrist/hand disability has been productive of complaints of 
pain; objectively, severe incomplete, but not complete, 
paralysis of the median nerve is shown.  Ankylosis has not 
been demonstrated. 

3.  Throughout the rating period on appeal, a left wrist/hand 
disability has been productive of complaints of pain; 
objectively, severe incomplete, but not complete, paralysis 
of the median nerve is shown.  Ankylosis has not been 
demonstrated. 

4.  Throughout the rating period on appeal, a mechanical low 
back disorder has been productive of subjective complaints of 
pain; objective findings include range of motion greater than 
30 degrees but no ankylosis.  Degenerative disc disease is 
not service-connected.  Neurological symptoms are not shown.  


CONCLUSIONS OF LAW

1.  A rating of 50 percent, but no higher, is warranted for 
residuals of a right wrist/hand injury with post-operative 
repair of triangular fibrocartilage tear and reflex 
sympathetic dystrophy. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.69, 4.71a, 4.124a, Diagnostic Codes (DCs) 5215-8515 
(2008).

2.  A rating of 40 percent, but no higher, is warranted for 
residuals of a left wrist/hand injury with scapholunate 
ligament tear and reflex sympathetic dystrophy. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5215-8515 (2008).

3.  The criteria for a rating in excess of 20 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5295 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to increased ratings for 
his bilateral wrists and low back disabilities. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right & Left Wrist/Hand

As an initial matter, the Board notes that the Veteran is 
right-hand dominant so the ratings, with respect to his right 
wrist/hand, will be considered for his "major" wrist/hand. 
His right wrist/hand disorder is rated at 30 percent 
disabling, and his left wrist/hand disorder is rated at 20 
percent disabling pursuant to DCs 5215-8515.  

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a rating of 50 percent, but 
no more, is warranted for the Veteran's right wrist/hand 
disability.  Additionally, the Board finds that a rating of 
40 percent, but no more, is warranted for his left wrist/hand 
disability.  

In order to receive a rating in excess of 30 percent for his 
right hand, and a rating in excess of 20 percent for his left 
hand, the evidence must show:

*	right wrist/hand severe incomplete 
paralysis of the median nerve (50 
percent under DC 8515);
*	left wrist/hand severe incomplete 
paralysis of the median nerve (40 
percent under DC 8515);
*	right wrist ankylosis in any 
position, except favorable (40 
percent under DC 5214); 
*	left wrist ankylosis in any 
position, except favorable (30 
percent under DC 5214); 
*	favorable ankylosis of three digits 
of the right hand; thumb and any two 
fingers (40 percent under DC 5222); 
*	favorable ankylosis of three digits 
of the left hand; thumb and any two 
fingers (30 percent under DC 5222); 
*	unfavorable ankylosis of two digits 
of the right hand; thumb and any 
finger (40 percent under DC 5219); 
or
*	unfavorable ankylosis of two digits 
of the left hand; thumb and any 
finger (30 percent under DC 5219).

At his June 2004 VA examination, the Veteran complained of 
very sharp pain, weakness, and his hand/fingers locking up, 
when he grasped with his right hand.  He additionally 
complained of a constant burning, tingling, swelling, and 
weakness in his left wrist/hand. He indicated that his 
symptoms were constant and the pain woke him up from sleep 
and stated that he could not lift more than 15 pounds, could 
not perform physical training, dropped objects easily, and 
that it hurt to turn the driving wheel, with his right hand.  
With respect to his left wrist/hand, he indicated that he 
could not do physical training, had pain grasping when 
driving, could lift over 15 pounds, but dropped objects 
easily.  

At a May 2006 VA treatment visit, he complained of numbness, 
hand swelling, and difficulty turning doorknobs as well as 
gripping objects. He indicated that he was in rehabilitation 
for these issues. In July 2007, wrist splints were ordered 
for his wrists. 

At his August 2007 VA examination, the Veteran complained 
that he could not push or pull effectively, had stiffness in 
the mornings or cool weather, swelling daily during dressing, 
giving way opening doors and locking during driving or 
grabbing. He described the pain as constant, burning, aching, 
and cramping in nature, joint pain level at a 7-8 on the pain 
scale of 1-10, and that his hand pain level was at a 9 on the 
pain scale of 1-10.  He stated that it was hard to turn door 
knobs, he could not clap and he experienced constant burning 
or cold symptoms. He reported being unable to do push-ups or 
firm grasping.

At his May 2008 VA examination, he complained of tingling and 
numbness, abnormal sensation, weakness and paralysis of his 
wrists.  He indicated that he occasionally lost sensation in 
his right wrist and that his hands lock while driving or 
turning door knobs.  He described his symptoms as constant in 
nature. With respect to both his right and left wrists, he 
indicated that his pain was crushing, squeezing, burning, 
aching, oppressing, sharp, sticking and cramping in nature. 

He stated that his right hand experienced a constant pain 
level of 9 on a scale of 1-10.  With respect to his left 
wrist, he described his pain level was an 8-9 on a scale of 
1-10. The examiner noted that the residuals of both his right 
and left wrist disorders were severe constant pain, numbness 
and weakness.  He reiterated his complaints of right and left 
wrist/hand pain in his May 2009 testimony, provided at his 
BVA hearing.

Weighing the evidence in a light most favorable to the 
Veteran, a 50 percent rating for his right wrist/hand, and a 
40 percent rating for his left wrist/hand, are warranted 
based on subjective and objective findings of symptoms 
consistent with severe, incomplete paralysis of the median 
nerve. 

Having determined that a 50 percent rating (right wrist/hand) 
and a 40 percent rating (left wrist/hand) is warranted, the 
Board will now consider whether the Veteran is entitled to a 
rating in excess of 50 percent for his right wrist/hand and a 
rating in excess of 40 percent for his left wrist/hand.  In 
order to warrant a rating in excess of 50 percent (right 
wrist/hand) and 40 percent (left wrist/hand), the evidence 
must show the following:

*	right wrist/hand complete paralysis 
of the median nerve (70 percent 
under DC 8515); 
*	left wrist/hand complete paralysis 
of the median nerve (60 percent 
under DC 8515); 
*	unfavorable ankylosis of four digits 
in the right hand (thumb and any 
three fingers) (60 percent under DC 
5217); 
*	unfavorable ankylosis of four digits 
in the left hand (thumb and any 
three fingers) (50 percent under DC 
5217); 
*	unfavorable ankylosis of five digits 
in the right hand (60 percent under 
DC 5216); or
*	unfavorable ankylosis of five digits 
in the left hand (50 percent under 
DC 5216).

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability ratings for either his right or left wrist/hand 
disabilities.  First, although he has demonstrated severe 
incomplete paralysis of the median nerve, the evidence does 
not show complete paralysis of the median nerve. For example, 
a June 2004 VA examination report noted that he could still 
fasten buttons and pick up a piece of paper and tear it, 
without difficulty. He could also tie his shoelaces without 
difficulty.  

Moreover, although his dorsiflexion on both wrists was 
significantly reduced, he still exhibited 50 degrees (right 
wrist), and 55 degrees (left wrist), range of motion. He 
additionally demonstrated range of motion in his thumbs, 
index fingers, long fingers and ring fingers, and significant 
movement of his hand/wrist at both his August 2007 and May 
2008 VA examinations.  Thus, the evidence does not show 
symptoms characteristic of complete paralysis of the median 
nerve. 

Further, ankylosis has not been demonstrated in either of the 
Veteran's wrists/hands. For definitional purposes, ankylosis 
is a fixation of the joint. As demonstrated above, he was 
able to exhibit movement in both his hands and wrists.  
Additionally, X-ray's taken in July 2004 revealed a normal 
right and left wrist.  While X-rays taken in conjunction with 
his August 2007 VA examination noted post-operative changes 
in his right wrist, ankylosis was not diagnosed.  

X-rays of his left wrist, left hand and right hand were all 
within normal limits.  X-rays taken in conjunction with his 
May 2008 VA examination revealed post-operative changes in 
both his right and left wrists, however ankylosis was not 
diagnosed. Therefore, a higher rating based on ankylosis is 
not warranted.

In summary, the Board finds that a 50 percent rating, but no 
more, is warranted for residuals of a right wrist/hand 
disability. Further, the Board finds that a 40 percent 
rating, but no more, is warranted for residuals of a left 
wrist/hand disability.  In so finding, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
and the Veteran's written statements and sworn testimony at 
his May 2009 BVA hearing.

Mechanical Low Back Pain

With respect to his spine, the Board initially notes that he 
is only service-connected for his mechanical low back pain.  
In June 2002, he submitted a separate claim for service 
connection for degenerative disc disease (DDD) at L4-5, 
following back surgery in May 2002.  Service connection for 
this disability was denied in a July 2002 rating decision. As 
there is no indication from the record, that his mechanical 
low back pain and his DDD at L4-5 are associated, the Board's 
analysis below will focus solely on the evidence addressing 
the symptomatology associated with his service-connected 
mechanical low back pain. 

The Board additionally notes that the diagnostic criteria 
pertinent to spinal disabilities in general was most recently 
revised effective September 26, 2003 (as codified in relevant 
part at 38 C.F.R. § 4.71, DCs 5237, 5238, 5243 (2008).  As he 
filed his most recent increased rating claim in November 
2003, the Board will consider the criteria effective 
September 26, 2003, in its analysis.  

The Veteran's mechanical low back pain is rated at 20 percent 
disabling pursuant to DC 5295.  In order to warrant a higher 
rating, the evidence must show:

*	forward flexion of the thoracolumbar 
spine 30 degrees or less; or
*	favorable ankylosis of the entire 
thoracolumbar spine (both at 40 
percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating.  An August 2004 VA examination report 
revealed forward flexion of the thoracolumbar spine of 60 
degrees, with pain beginning at 60 degrees.  An August 2007 
VA examination report revealed forward flexion of the 
thoracolumbar spine of 80 degrees, with pain beginning at 80 
degrees. 

A subsequent May 2008 VA examination demonstrated forward 
flexion of the thoracolumbar spine at 80 degrees, with pain 
beginning at 45 degrees.  The Board has additionally 
considered numerous VA treatment records documenting 
complaints of back pain by the Veteran. However, because even 
considering pain, flexion is not shown at 30 degrees or less, 
the findings above, do not support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint. While range of motion is limited, the present 
level of range of motion does not indicate a fixation of the 
spine.  Moreover, ankylosis of the spine was not found upon 
VA examination in August 2004, August 2007, or May 2008.  
Therefore, a higher rating based on ankylosis is not 
warranted.

After additionally considering Note (1), the Board finds that 
a separate rating for neurological abnormality is not 
warranted.  At the August 2004 VA examination, neurological 
testing revealed peripheral nerves within normal limits.  
Furthermore, neurological examination of the lower 
extremities revealed motor function and sensory function 
within normal limits.  Although slightly reduced reflexes 
were noted bilaterally, on knee jerk and ankle jerk testing, 
a neurological disorder associated with his mechanical low 
back disorder was not diagnosed.

Further, the Veteran complained of numbness and tingling 
extending down his right leg to his toes at a May 2006 VA 
outpatient treatment visit. Upon neurological testing, 
decreased sensation and muscle strength of his right leg were 
noted; however, a neurological diagnosis associated with his 
mechanical low back disorder was not made. 

Next, at the August 2007 VA examination, neurological testing 
was once again completed.  Both motor and sensory function 
were found to be within normal limits. Furthermore, knee and 
ankle jerk testing, bilaterally, revealed normal results.  At 
the May 2008 VA examination, the Veteran complained of 
numbness from his spine disorder.  He additionally referenced 
general bladder and bowel complaints.  

However, motor and sensory function were once again found to 
be within normal limits.  Slightly reduced reflexes were 
noted upon knee and ankle jerk testing, bilaterally.  He was 
not diagnosed with a neurological disorder associated with 
his mechanical low back pain.  As such, a separate 
neurological evaluation is not warranted.

Additionally, an increased rating is not for application 
under DC 5243 for intervertebral disc syndrome. As previously 
mentioned, the Veteran is only service-connected for his 
mechanical low back pain.  At the August 2007 VA examination, 
the VA examiner noted that there was no present diagnosis of 
a lumbar strain. An X-ray completed in August 2007 revealed 
findings only associated with the Veteran's non-service 
connected laminectomy with fusion L4-L5.  

Furthermore, at the May 2008 VA examination, the Veteran was 
diagnosed with DDD status post L4-L5 posterior instrumented 
fusion of the lumbar spine. The VA examiner noted that 
"current symptoms of lower back pain are due to spinal 
fusion and DDD." As his symptoms are deemed to be associated 
with his non service-connected DDD, intervertebral disc 
syndrome has not been related to service-connected mechanical 
low back pain and the provisions of DC 5243 are not for 
application.  

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable and the appeal is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

With respect to all claims, the Board has also considered the 
Veteran's statements that his disabilities are worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's mechanical low back pain-have been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Further, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  While the 
Board recognizes that the May 2008 VA examiner attributed the 
Veteran's inability to work to his bilateral wrist and back 
disorders, his symptoms have been adequately considered by 
the schedular rating. 

The Board notes that the scheduler rating criteria for joint 
disabilities contemplates not only limitation of motion, but 
other limitations due to factors that include pain, swelling, 
deformity, atrophy, instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45(f).  Moreover, symptoms 
associated with his back have been attributed to his non 
service-connected DDD, rather than his service-connected 
mechanical low back pain. 

Additionally, the record does not demonstrate "frequent 
periods" of hospitalization, during the rating period on 
appeal, associated with his wrists or service-connected 
mechanical low back pain.   Hence, referral for consideration 
of an extra-schedular evaluation at this time under 38 C.F.R. 
§ 3.321 (2008) is not warranted.  Parenthetically, as noted 
above, the claim for a TDIU is being remanded to the RO for 
consideration and has not yet been adjudicated.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February 2004 (wrists), and July 2004 (back), prior to the 
initial RO decision that is the subject of this appeal.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

These two claims were subsequently readjudicated, and a 
supplemental statement of the case was issued in October 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content, with respect to his back and left 
wrist claims. 

With respect to his right wrist claim, the Veteran was given 
notice of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he 
had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in March 2006.  For this 
reason, no further development is required regarding the duty 
to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in May 2009.  

Next, specific VA examinations pertinent to the wrists in 
June 2004, August 2007, and May 2008, and to the back in 
August 2004, August 2007, and May 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 50 percent, but no more, for residuals of a right 
wrist/hand injury with post-operative repair of triangular 
fibrocartilage tear and reflex sympathetic dystrophy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating of 40 percent, but no more, for residuals of a left 
wrist/hand injury with scapholunate ligament tear and reflex 
sympathetic dystrophy is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for mechanical low back pain 
is denied.


REMAND

With respect to the increased rating claims for a left ankle 
strain, bilateral hearing loss, hemorrhoids, and new and 
material claims for a right ankle strain and acne, as well as 
a claim for TDIU, the Board notes that the RO denied the 
claims October 2007.  The Veteran submitted a notice of 
disagreement regarding these issues in October 2007.  
However, the evidence of record does not reflect that a 
statement of the case has been issued pursuant to 38 C.F.R. § 
19.26 in response to the notice of disagreement on these 
issues.

As such, the Board will remand the issues to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to 
issue an SOC on the denial of the . . . claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that SOC.")   

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a corrective 
VCAA letter which satisfies all VCAA 
obligations in accordance with the 
relevant law and regulations, and any 
other applicable legal precedent.

2.  Issue a statement of the case on the 
appeal initiated by the Veteran for a 
left ankle, hearing loss, hemorrhoids, 
and new and material evidence to reopen 
claims for right ankle and acne, as well 
as a claim for TDIU.  

3.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


